DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/9/20 has been entered.
With regards to claim 9: Applicant’s amendment has overcome the rejection based on Sugden. Claims 9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's further arguments filed 12/9/20 have been fully considered but they are not persuasive. With regards to claim 1 and Sugden: Applicant has amended claim 1 to require a  second—identical—stabilizer. In other words “duplicating” the stabilizer: mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims recite “the stabilizer”;   “the support member” ; “the pad”; and so on. These lack clear antecedent  basis since Applicant has amended claim 1 to have two stabilizers with associated members, pads, and so on. Examiner suggests language such as “each stabilizer”; “each pad” and so on.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
 US Patent Number 5,234,257 Sugden.
Sugden describes the machine comprising: a chassis including at least one traction drive device (106); a boom (20) supported by the chassis; a cutting device (12) supported by the boom, the cutting device including a cutting disc (16) having a cutting edge, the cutting disc rotatable about a cutting device axis; and a stabilizer for supporting the chassis relative to a mine surface, the stabilizer including a pad (132), an actuator (128), and a support member (164), the pad configured to engage the mine surface, the actuator including a first end coupled to the chassis and a second end coupled to the pad, the support member including a first end coupled to the chassis and a second end coupled to at least one of the pad and the actuator.

With regards to claim 4: support member 164 includes a telescoping link because it is a hydraulic piston/cylinder.
With regards to claim 6: sumping frame includes beam 26—see col. 8 lines 24-40.
With regards to claim 7: shovel 90 conveyor 98—see col. 6 lines 40-50
With regards to claim 8: slew coupling 48.
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugden in view of GB 2214963 Woodcock.
Sugden lacks the torsionally flexible member.
Woodcock describes a support/stabilizer arrangement including torsionally flexible member (abstract) One of ordinary skill in the art would understand that providing some torsional flexibility would be advantageous to accommodate roof/floor discontinuities underground. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified a portion of the support members of either Sugden 442 or Sugden 257 to have a torsionally flexible member. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugden   in view of Paurat US Patent Number 3,729,056
Sugden describes the boom pilotable in a vertical direction only on a single axis, and thus lacks the first and second portions pivotable about first and second pivot axes.
Paurat describes a similar boom with first portion 6 and a second portion 8, the first portion rotatable about a first pivot axis5 between a raised position and a lowered position, the second portion coupled to the cutting device 13, the second portion pivotable about a second pivot axis 15 between a raised position and a lowered position.
One of ordinary skill in the art would understand that the boom with first and second portions and first and second pivot axes provides greater maneuverability and reach, and It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified either Sugden 257 or Sugden 442 to have the boom with first portion and a second portion, the first portion rotatable about a first pivot axis between a raised position and a lowered position, the second portion coupled to the cutting device, the second portion pivotable about a second pivot axis between a raised position and a lowered position as claimed.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
 US Patent Number 5,234,257 Sugden in view of Brandl US Patent Number 5,050,934.
Sugden lacks the spherical coupling.
Brandl teaches a similar support member with spherical coupling 32. One of ordinary skill in the art would understand that the spherical coupling would be advantageous to allow for discontinuities in the roof. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Sugden to have the spherical coupling as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/           Primary Examiner, Art Unit 3672